Citation Nr: 0838978	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-35 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rectal disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to April 
1983.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board denied the claim on appeal 
by a July 2007 decision.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on a July 2008 Joint Motion for Remand (Joint 
Motion), the Court remanded this appeal in July 2008 for 
development in compliance with the Joint Motion.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
decision in this matter, finding that VA had not fulfilled 
its duty to notify the veteran in accordance with the holding 
of Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the 
Board finds that its decision of July 11, 2007 failed to 
provide the veteran due process under the law.  Accordingly, 
in order to prevent prejudice to the veteran, the July 2007 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the July 2007 decision by 
the Board had never been issued.


ORDER

The July 11, 2007 decision of the Board is vacated.


REMAND

As noted in the Introduction above, the Court's July 2008 
Order remanded the claim to the Board for compliance with the 
July 2008 Joint Motion.  The Joint Motion stated that the 
December 2003 notice letter failed to properly notify the 
veteran of the evidence necessary to substantiate his claim.  
See Kent, 20 Vet. App. 1.

Accordingly, the case is remanded for the following actions:

1.	Subject to the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the 
RO must review the last final decision 
on the issue of service connection for 
a rectal disorder.  The RO must then 
issue a notice letter providing the 
veteran and his representative with a 
statement which sets forth the elements 
of service connection for which the 
evidence was found insufficient in the 
last final decision, describes what 
evidence would allow him to reopen his 
claim for entitlement to service 
connection for a rectal disorder, and 
describes what evidence would be 
necessary to substantiate the elements 
required to establish service 
connection if the claim were to be 
reopened.

Finally, as part of the notice letter 
discussed above, the RO must also 
provide the veteran and his 
representative with corrective notice, 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


